DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/961,422, filed 7/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 06/15/2022, has been entered. Claims 1-6, 16-19 are pending in this application.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0103911, filed on 08/31/2018.
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5, 6, and 16-18 in the reply filed on 1/20/2022 is acknowledged.
Claims 1-3, 5, 6, and 16-18 have been fully considered in examination.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Hwang (JP2008251540A)
Claim 1-3, 5, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160315294 A1) in view of Hwang (JP2008251540A) (see IDS).
Regarding claim 1,
Kim teaches a pouch (Fig. 1, 100; [0004]) comprising:
an accommodation part configured to accommodate an electrode assembly (Fig. 1, 30; [0004])
a sealing part provided outside the accommodation part (Fig. 4, 33; [0060])
the sealing part (see elements above) having a plurality of sealing surfaces configured to seal the accommodation part (Fig. 4, 22; [0060]);
a protection part (Fig. 4, 50; [0060]) provided outside one or more of the pluralities of sealing surfaces of the sealing part (Fig. 4, 50, 33; [0061] because the protection part is outside the inner surface of 33);
the protection part being configured to protect the one or more sealing surfaces (Fig. 4, 50, 33; [0069], “the terrace sealing…whereby the seal of the pouch may be maintained”).
However, Kim fails to teach the protection part integrated with an outer peripheral region of one or more of the plurality of sealing surfaces of the sealing part.  Hwang teaches a pouch, wherein the protection part is integrated with an outer peripheral region of one or more of the plurality of sealing surfaces of the sealing part (Fig. 16, 43; Fig. 4, 24c, 24b; [0060], [0004], “located in the both sides of the sealing part where the electrode tap was pulled out is bend | folded once or twice, and is closely contact | adhered to the side part of the pouch case” in which the protrusions are perverted such that the exterior pack and the battery are prevented from interfering with each other [0019].  Hwang teaches the protection part 43 extends outside the inner surface of the sealing surface 24a, as shown longitudinally in Fig. 2D.  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the protrusions integrated with an outer peripheral surface of the sealing part as taught by Hwang with the pouch of Kim in order to prevent the exterior pack and the battery from interfering with each other, such that the battery is further protected from impact.
Regarding claim 2,
Modified Kim teaches the pouch of claim 1 (see elements of claim 1 above), wherein the protection part is provided with one or more protrusions for reinforcing strength (Fig. 6D, 50; [0067]).
Regarding claim 3,
Modified Kim teaches the pouch of claim 2 (see elements of claim 2 above), wherein Hwang teaches the one or more protrusions (Fig. 4, 24b, 24c)  protrude to an outside of the pouch (Fig. 4, 20; see elements of claim 1; [0004], “closely adhered to the side part of the pouch case”) .
Regarding claim 5,
Modified Kim teaches the pouch of claim 2 (see elements of claim 2 above), wherein the protection part is provided on the sealing surface (Fig. 4, 50, 33).  The examiner interprets the sealing surface to be the inner surface of the sealing part in contact with the accommodation part.
Regarding claim 17,
Modified Kim teaches the pouch of claim 2 (see elements of claim 2 above), wherein the protection part is provided on the sealing surfaces of the plurality of sealing surfaces disposed on each of both sides in a width direction of the pouch (Hwang, see elements of claim 1 above, “both sides”). Examiner notes that the protection part 43 is disposed on a plurality of sealing surfaces on both sides of the pouch in a width direction.
Regarding claim 18,

    PNG
    media_image1.png
    531
    694
    media_image1.png
    Greyscale

Modified Kim teaches the pouch of claim 2 (see elements of claim 2 above), wherein the one or more protrusions are disposed on both ends of the protection part (annotated Fig. 6D, top end, bottom end) which are adjacent to the corner portion of the accommodation part (annotated Fig. 6D, corner portion).
Regarding claim 19,
Modified Kim teaches a pouch (Fig. 1, 100; [0004]) comprising: 
an accommodation part configured to accommodate an electrode assembly (Fig. 1, 30; [0004]); 
a sealing part provided outside the accommodation part (Fig. 4, 33; [0060]);
the sealing part having a plurality of sealing surfaces configured to seal the accommodation part (Fig. 4, 22; [0060]); 
and a protection part provided outside one or more of the plurality of sealing surfaces of the sealing part (Hwang, Fig. 4, 24b, 24c), 
the protection part being configured to protect the one or more sealing surfaces (Fig. 4, 50, 33; [0069], “the terrace sealing…whereby the seal of the pouch may be maintained”)., 
Modified Kin fails to teach wherein the protection part is removable from the one or more sealing surfaces.  However, Hwang teaches that the protection part may be cut in accordance with the structure in Fig. 5 [0065], such that there is no longer a protrusion, as the resulting cut structure provides protection from a short (Fig. 5, 41; [0065-0066]).  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use a removable protection part as Hwang teaches benefits the protruding protection part can also benefit from being be cut and removed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160315294 A1) in view of Hwang (JP2008251540A) (see IDS) and (Lee US 7682735 B2).
Regarding claim 6,
Modified Kim teaches the pouch of claim 1 (see elements of claim 1 above), but does not teach the gas pocket part provided at another side in the width direction of the pouch, with a sealing surface disposed at the other side of the gas pocket part in the width direction of the pouch. Lee teaches the accommodation part provided at one side in a width direction of the pouch (Fig. 4A, 613; [35]), and the gas pocket part is provided at another side in the width direction of the pouch (Fig. 6B, 314’; [47], “gas collecting space”) and the sealing surface of the plurality of sealing surfaces (Kim, Fig. 6a, 50, 33; [0073]).  It would be obvious to one of ordinary skill in the art before the effective filing date to combine a separated gas pocket pouch and accommodation part along the width of a pouch as taught by Lee with the protection part being on one side along the width of a battery as taught by Kim in order to protect the electrode on the side it is disposed.  It would further be obvious to combine the sealing surfaces taught by Kim with gas pocket arrangement taught by Lee in order to better seal the electrode assembly.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160315294 A1) in view of Hwang (JP2008251540A) (see IDS) and Ha (US 2018342715 A1).
Regarding claim 16,
Modified Kim teaches the pouch of claim 2 (see elements of claim 2 above), but does not teach a resin material being used for the protrusions.  Ha teaches wherein the one or more protrusions (Fig. 4 Z; examiner notes that the synthetic resin material, Z, is stepped, aka Z protrudes past the sealing part surface 112).  Ha teaches the protrusions are provided by attaching a component made of a synthetic resin material (Fig. 4, Z) to the protection part (Fig. 4,111; the weak bonding portion is a protection part because it helps protect the battery from insulation failure [0065])). Examiner notes that the resin layer Z, being conformed to the shape protection part 111, serves to protect the battery from cracking as described in [0065]). Since the selection of a protruding polypropylene layer in combination with a protection part has already been known, it would be obvious to one of ordinary skill in the art to use a synthetic resin as taught by Ha for the protruding member taught by Kim in order to improve the performance of a protection part. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Response to Arguments
Applicant’s arguments, see remarks, filed 06/15/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 6, and 16-18 under U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive in light of applicant’s amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang (JP2008251540A) under U.S.C. 103.
Regarding the 112(b) rejection of claims 5 and 6, applicants amendments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Regarding claim 1, 
Applicant argues that the protection part is not integrated with the outer peripheral region of one or more of the plurality of sealing surfaces; however, this is not persuasive, as Hwang teaches the element thereof (see elements of claim 1 above) in which a protection part is implemented into sealing surfaces 24b and 24c.  
Regarding claim 3,
Applicant argues that the protrusion of the protection part does not extend to the outside of the pouch; however, this is not persuasive, as Hwang teaches the element thereof (Fig. 4, see elements of claim 3 above) in that the protruding surfaces 24b and 24c extend beyond the sealing surface 23 of the pouch 20
Applicant argues that all other claims should be allowable based off an allowable claim 1; however, this is not persuasive, as the rejection on claim 1 has been sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728